 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                                    DISTRICT OF NEVADA
 9
10
     STANLEY E. STILWELL, JR.,                        Case No.: 2:19-cv-01896-KJD-VCF
11
           Plaintiff(s),                                            Order
12
     v.
13
     CAESARS ENTERTAINMENT
14   CORPORATION, et al.,
15         Defendant(s).
16         Due to conflicting duties of the Court, the ENE session is CONTINUED to 9:30 a.m. on
17 May 8, 2020. ENE statements must be submitted by 3:00 p.m. on May 1, 2020.
18        IT IS SO ORDERED.
19        Dated: March 12, 2020
20                                                         ______________________________
                                                           Nancy J. Koppe
21                                                         United States Magistrate Judge
22
23
24
25
26
27
28

                                                1
